Citation Nr: 0106799	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  94-14 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in New York, New York 
(RO).   

In an August 1992 rating decision, the RO affirmed a 
noncompensable rating for lumbosacral strain, which the 
veteran appealed.  During the pendency of this appeal, in an 
April 1993 rating decision, the RO assigned a 20 percent 
rating for lumbosacral sprain, effective from June 15, 1992.  
As the 20 percent rating is less than the maximum available 
under the applicable diagnostic criteria and the veteran has 
indicated his dissatisfaction with that rating, the claim 
remains in appellate status.  See AB v. Brown, 6 Vet. App. 
35, 38 (1993). 

In a September 1993 VA Form 21-4138, the veteran requested a 
Travel Board hearing at the RO.  However, in a July 1994 VA 
Form 21-4138, he requested an RO hearing instead and such a 
hearing was held in October 1994. 

In a June 1996 remand opinion, the Board required further 
development, including an examination and a medical opinion 
to differentiate the symptoms attributable to the veteran's 
service-connected disability and post-service on-the-job 
injuries and Social Security Administration (SSA) disability 
records.  In May 1998, a VA peripheral nerves examination was 
performed and the report associated with the veteran's claims 
file, but the veteran failed to report to several scheduled 
spine examinations.  The appeal is now before the Board for 
consideration.


FINDINGS OF FACT

1.  The veteran is service-connected for lumbosacral strain, 
currently rated as 20 percent disabling.

2.  An examination of the veteran's spine was necessary to 
rate his service-connected lumbosacral sprain.  

3.  The veteran failed, without good cause, to report for VA 
spine examinations scheduled to evaluate his service-
connected lumbosacral sprain.


CONCLUSION OF LAW

The veteran's claim for a rating in excess of 20 percent for 
lumbosacral strain is denied for failure to report for 
scheduled VA examinations.  38 C.F.R. § 3.655 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The records show that, in an August 1971 rating decision, the 
RO granted the veteran's claim for service connection for a 
lumbosacral sprain and assigned a 10 rating, effective from 
April 1971.   That rating was later reduced to 
noncompensable, by a July 1976 rating decision, based on an 
examiner's diagnosis of no objective findings of lumbosacral 
sprain, effective from October 1976.  The noncompensable 
rating was affirmed by a January 1977 RO decision and a May 
1978 Board decision.  In a May 1979 rating decision, the RO 
assigned an increased rating of 10 percent based on a medical 
statement showing recurrent attacks of backaches.  This 
rating remained unchanged until a February 1986 rating 
decision, when the RO reduced the rating to noncompensable 
based on the veteran's failure to report for a VA examination 
in December 1985 and evidence from a January 1986 VA 
examination, which showed improvement in the veteran's 
condition.

In August 1987, the veteran suffered an on-the-job injury to 
his back.  Following a VA examination in October 1987, the RO 
affirmed the noncompensable rating in a November 1987 rating 
decision.  

The veteran reopened his claim for an increased rating in 
March 1992.  The RO affirmed the noncompensable rating in an 
August 1992 rating decision, noting that the increase in the 
veteran's back disability with a herniated disc was due to an 
intercurrent injury on his job.   In November 1992, the 
veteran filed a notice of disagreement (NOD) with the August 
1992 RO decision alleging an inability to work.  Following a 
February 1993 VA examination, in an April 1993 rating 
decision, the RO assigned a 20 percent rating, effective from 
June 15, 1992.  In June 1993, the veteran disagreed with the 
20 percent rating assigned in the April 1993 decision, and 
asked for an extension of time to file an appeal.  After the 
RO issued a statement of the case (SOC) in August 1993, the 
veteran submitted a statement in September 1993, which is a 
substantive appeal to the August 1992 RO decision. 

In response to a statement from the veteran concerning the 
effective date of the 20 percent rating for his low back 
disability, the RO, in a June 1995 letter, advised him that 
the effective date of June 15, 1992, was based on the receipt 
of the veteran's reopened claim for an increased rating at 
that time.  The veteran did not respond to the RO's letter.

In a June 1996 opinion, the Board remanded the case to the RO 
for additional development, to include an examination with a 
medical opinion to differentiate symptoms and functional 
impairment due to post-service on-the-job injuries from those 
related to the veteran's service-connected disability, and to 
obtain additional medical records, including SSA disability 
records.  

In a June 1996 letter, the RO requested the veteran to 
furnish information on who had treated him for his back 
disability and when.  The veteran did not respond.   

Following the receipt of SSA records in October 1997, the 
veteran was scheduled for VA peripheral nerves and spine 
(orthopedic) examinations, but the notification was returned 
as undeliverable in March 1998.  The examinations were 
rescheduled and, although the veteran reported to a May 1998 
peripheral nerves examination, he failed to report to a 
scheduled May 1998 spine examination.

The May 1998 VA examiner diagnosed lumbosacral radiculopathy, 
but added that it was difficult to confirm this diagnosis 
without an magnetic resonance imaging (MRI) scan or nerve 
conduction studies, which could reveal any disc disease or 
any degenerative disease due to the radiculopathy.

The veteran's VA examination was rescheduled for August 1998.  
An August VA Medical Center (VAMC) note in the record 
indicates that the veteran was ill and could not keep any 
appointments until September.  In an October 1998 letter to 
the veteran, the RO noted that the veteran had failed to 
report for a VA examination scheduled in August 1998 and 
notified him that if he did not request that the examination 
be rescheduled within the next 60 days his claim would be 
denied.

The veteran was scheduled for several VA examinations in 
February 1999, but failed to report.  In a March 1999 
statement, the veteran's representative indicated that the 
veteran had failed to report previously due to his ill health 
and requested that the veteran be rescheduled.  In an April 
1999 letter, the RO again notified the veteran that the VAMC 
would inform him of when and where the examination would be 
held and that, if he failed to report for the examination, 
his claim would be denied.  The veteran again failed to 
appear for the VA examinations, which were rescheduled for 
May 10, 1999.

In a September 1999 statement, the veteran's representative 
provided a new address for the veteran and indicated the 
veteran's ability and willingness to report for any and all 
examinations.  In an October 2000 letter, the RO again 
notified the veteran that, if he failed to report for the 
rescheduled examination, his claim would be based on the 
available evidence of record, which might not be in his best 
interest.  The veteran did not report for his VA examination 
scheduled in October 2000.   In a November 2000 supplemental 
statement of the case, the RO notified the veteran that his 
current rating must be continued due to his failure to report 
for an examination.

In a February 2001 statement, the veteran's representative 
requested another remand examination to determine the actual 
level of severity, noting that the May 1998 VA examiner had 
stated that it was difficult to confirm his diagnosis without 
an MRI scan or nerve conduction studies. 

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the President signed the 
"Veterans Claims Assistance Act of 2000," Pub. L. No. 106-
475 (2000) (to be codified at 38 U.S.C. §§ 5100-5103A, 5106-
7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  

The veteran's disability of lumbosacral sprain is rated under 
38 C.F.R. § 4.71(a), Diagnostic Code 5295, pertaining to 
lumbosacral strain.  As the Board found in its June 1996 
remand opinion, an examination and a medical opinion to 
differentiate symptoms due to on-the-job injuries after 
discharge and those related to the veteran's service-
connected disability is needed to properly rate the veteran's 
disability.  As shown above VA has scheduled and rescheduled 
several spine, and other, VA examinations and several notices 
of those examinations have been sent to the veteran's 
addresses of record.  However, he has not reported for a VA 
spine examination since October 1987.  The RO has repeatedly 
advised the veteran that the examination was required and 
that a failure to complete the examination would have an 
adverse effect on his appeal.  The Board also finds that 
requirements regarding notice which must be provided to the 
veteran pursuant to the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
satisfied by the letters and statements of the case which 
were provided to the veteran by the RO.
  
Under 38 C.F.R. § 3.655, when a claimant, without good cause, 
fails to report for an examination scheduled in conjunction 
with a claim for an increased rating, the claim shall be 
denied.  Examples of good cause include, but are not limited 
to, the illness or hospitalization of the claimants, death of 
an immediate family member, etc.  38 C.F.R. § 3.655 (2000); 
see also Engelke v. Gober, 10 Vet. App. 396, 399 (1997).

In the veteran's case, in the absence of any explanation for 
his repeated failure to report for the needed VA spine 
examination, for which he received notices, the Board finds 
that his failure to report to May 1999 and October 2000 VA 
examinations was without good cause.  Under applicable 
regulations, his claim for an increase rating must therefore 
be denied.  38 C.F.R. § 3.655.  In reaching this decision, 
the Board notes that the veteran was advised by the RO that 
the examination was required and that failure to report would 
have an adverse effect on his appeal.  

The Board also acknowledges the veteran's representative's 
February 2001 request for a remand for another examination.  
However, based on the veteran's repeated failure to report 
for scheduled examinations, the Board finds that 38 C.F.R. § 
3.655.
is applicable.  The Board' specifically remanded this case to 
afford the veteran another opportunity to present for a VA 
examinations; that remand clearly explained that there was 
inadequate clinical evidence on file to evaluate the 
veteran's service-connected disability in conjunction with 
his request for a higher rating and explained that additional 
evidence and examination was necessary.  Also, as notified 
above, the RO advised the veteran that a failure to report 
for the necessary examination would result in a denial of his 
claim.  (See April 1999 letter, wherein the RO again notified 
the veteran that the VAMC would inform him of when and where 
the examination would be held and that, if he failed to 
report for the examination, his claim would be denied.)  
Since the veteran failed to report for a scheduled 
examination in conjunction with his claim for increase, his 
claim must be denied.  38 C.F.R. § 3.655.  Therefore, no 
further assistance to the appellant is required to comply 
with the duty to assist under the VCAA.   See Pub. L. No. 
106-475, 114 Stat. 2096 (2000). 

The veteran may always reopen his claim for an increased 
rating if he believes his service-connected disability has 
increased in severity.  If he does so, the Board stresses to 
the veteran the importance of his cooperation in providing 
treatment information and appearing for any required 
examination and advises the veteran that the duty to assist 
is not a one-way street.  "If a veteran wishes help, he 
cannot passively wait for it in those circumstances where he 
may or should have information that is essential in obtaining 
the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).


ORDER

A rating in excess of 20 percent for lumbosacral strain is 
denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 



